Citation Nr: 0917351	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March and August 2006 rating decisions in 
which the RO denied the veteran's claims for service 
connection.  

Except for the issue of service connection for PTSD, the 
remaining issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, 
throughout much of the pendency of the appeal, the Veteran 
was represented by a veteran's service organization, AMVETS.  
However, in a February 2007 memorandum, AMVETS withdrew from 
representation.  The Veteran is now representing himself; the 
Board recognizes the change in representation.


FINDING OF FACT

The Veteran was awarded a Combat Infantry Badge (CIB) and his 
combat related stressor(s) are conceded; resolving reasonable 
doubt in his favor, the medical evidence shows a diagnosis of 
PTSD related to such stressor(s).


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate this 
claim have been accomplished.  

II.  Service Connection

The veteran contends that he currently suffers from PTSD, as 
a result of his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).    

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence 
denoting participation in combat can include award of 
decorations such as the Combat Action Ribbon, CIB, Purple 
Heart Medal, and decorations such as the Bronze Star Medal 
that have been awarded with a Combat "V" device.

The Veteran has reported various stressors related to his 
service in Vietnam-being ambushed, being bitten by a snake, 
and killing people.  The Veteran's DD Form 214 confirms that 
he served in the Republic of Vietnam between July 30, 1971 
and March 22, 1972 and that he was awarded various 
decorations including the CIB, which establishes combat 
participation.  The reported combat related stressors are 
consistent with the circumstances of the Veteran's service 
and are considered verified.  Notwithstanding, service 
connection requires a diagnosis of PTSD related to such 
stressor(s).

Initially, the Board notes that the July 2006 VA PTSD 
examination did not result in a diagnosis of PTSD even 
though, the VA examiner noted that the Veteran does meet the 
DSM-IV stressor criterion, describing the primary stressor 
related to PTSD as being in a combat zone under fire.  No 
testing for trauma exposure was done.  Except for indicating 
that the Veteran's symptoms seemed mild, that he would talk 
to his wife and friends about Vietnam when asked questions, 
that he did not display the stress he reportedly revealed in 
February 2005 when seen in the VA PTSD clinic, and that his 
presentation suggested more concern regarding his left hip 
and symptoms of burning, numbness and pain involving his 
feet, the examiner did not explain the reason(s) why he felt 
that the Veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  In an August 2006 addendum, this examiner 
indicated that the medical record reflected that the Veteran 
was last seen in the Richmond VA PTSD clinic in April 2005; 
that it did not appear that he was currently being treated 
for PTSD; that the Veteran did not exhibit symptoms of PTSD 
at the time of his VA examination sufficient to diagnose the 
condition; and that he did not recall having been seen at the 
Richmond VA Medical Center (VAMC) for PTSD.  

Notwithstanding the August 2006 VA examiner's conclusion, the 
Board cannot overlook the fact that the record does contain 
several diagnoses of PTSD made by VA healthcare providers.  
In particular, as a result of a February 2005 mental health 
PTSD intake consult, testing and evaluation, VA healthcare 
providers found that the Veteran met the criteria for a 
diagnosis of PTSD and he was recommended for enrollment in 
the PCT clinic to manage the symptoms of emotional distress.  
Beginning in October 2006, the Veteran was one of the 
participants in a VA PTSD education group (10-week program).  

The Board acknowledges that the record contains conflicting 
medical evidence regarding whether the Veteran currently 
meets DSM-IV criteria for a diagnosis of PTSD.  That is, the 
August 2006 examination reflects that the Veteran does not 
meet the criteria, while earlier and more recent VA medical 
records reflect a diagnosis of PTSD and treatment for it at 
the Richmond VAMC.  Thus, resolving any doubt in the 
veteran's favor, the Board does find that there is medical 
evidence showing treatment for a confirmed diagnosis of PTSD.  
Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  On review, the 
Board finds that the record contains an approximate balance 
of negative and positive evidence.  Resolving reasonable 
doubt in the Veteran's favor, the evidence shows a current 
diagnosis of PTSD related to verified in-service stressor(s) 
and service connection is warranted.  See 38 C.F.R. § 3.102.




ORDER


Service connection for PTSD is granted.


REMAND

The Board's review of the claims file reveals that additional 
development of the remaining claim for service connection is 
warranted.

The Veteran asserts that service connection is warranted for 
psoriasis, which he maintains is due to exposure to 
herbicides while serving in Vietnam.  As a veteran who served 
in the Republic of Vietnam during the Vietnam era, it is 
conceded that the Veteran was exposed to herbicides.  If a 
veteran was exposed to a herbicide agent during active 
service, the only skin diseases that shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met is chloracne or other acneform disease consistent with 
chloracne, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2008).  Here, the 
Veteran has not be diagnosed with chloracne or other acneform 
disease consistent with chloracne.  However, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116 (West 1991) and 38 C.F.R. § 3.303.

In this case, the medical evidence of record reflects that 
the Veteran reported that his claimed skin disorder first 
appeared in 1977 (see April 11, 2005 mental health PTSD 
interdisciplinary treatment plan), was first diagnosed in 
1982 (see April 1987 VA hospital discharge summary), and was 
believed to be exacerbated by the Veteran's alcoholism (see 
December 1986 VA hospital discharge summary).  In this 
regard, the Board observes that, in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 
1340 (2001), the United States Court of Appeals for the 
Federal Circuit held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  In light of the 
Board's grant of service connection for PTSD, it is unclear 
whether the Veteran's alcohol abuse is secondary to his PTSD 
or is evidence of a worsening of his PTSD.  If either is 
true, then an opinion as to the etiology of the Veteran's 
current psoriasis is warranted.

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the veteran's 
documented medical history and assertions, and fully stated 
rationale-is needed to resolve the question of whether the 
veteran's psoriasis is directly related to service (to 
include as due to in-service herbicide exposure) and/or 
whether his psoriasis is approximately due to or aggravated 
by his PTSD.  See 38 U.S.C.A. § 5103A(d); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the RO 
should arrange for the Veteran to undergo a skin examination, 
by an appropriate physician, at a VA medical facility.

Here, the Board notes that the claims file only contains 
selected VA treatment records.  It contains records from the 
Richmond VAMC dated from April 22, 1986 to December 16, 1987, 
from December 13, 2004 to June 29, 2005, and from February 7, 
2006 to June 24, 2008.  It also appears that the Veteran was 
afforded a VA Agent Orange Registry examination in January 
1987; however, only one page of the report is associated with 
the record.  Moreover, in his notice of disagreement received 
in February 2007, the Veteran also indicated that he was 
working with a counselor at the Vet Center in Richmond.  
Prior to scheduling the Veteran for examination, the RO 
should obtain and associate with the claims file all 
outstanding Vet Center and VA medical records, to include a 
copy of the Veteran's VA Agent Orange Registry examination 
report.  The Board emphasizes that records generated by Vet 
Center and VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the August 2006 VA PTSD examination, the Veteran 
reported that he has been receiving Social Security 
Administration (SSA) disability benefits since 1989.  While 
SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  When VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Thus, the Board finds that the 
RO should obtain and associate with the claims file copies of 
any SSA disability determination and all medical records 
underlying any such determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO should give notice of what is needed to 
substantiate his claim on a secondary basis.  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of Dingess/Hartman, as regards the five elements 
of a claim for service connection-particularly, disability 
ratings and effective dates-as appropriate (not previously 
provided with regard to his psoriasis claim).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
records from the Richmond, Virginia Vet 
Center and from the Richmond VAMC not 
already associated with the record, to 
include a copy of the January 1987 VA 
Agent Orange Registry examination report.  
Currently, the record only contains VA 
treatment records dated from April 22, 
1986 to December 16, 1987, from December 
13, 2004 to June 29, 2005, and from 
February 7, 2006 to June 24, 2008.  All 
records and/or responses received should 
be associated with the claims file.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the Veteran should be 
accorded the opportunity to furnish such 
records directly to VA.  All 
records/responses received should be 
associated with the claims file.

3.  Send to the Veteran a letter 
requesting that he Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
psoriasis remaining on appeal that is not 
currently of record.  Explain the type of 
evidence that is needed to substantiate 
service connection on a secondary basis.
 
Also ensure that the letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
disability ratings and effective dates, 
as appropriate.  The letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, arrange for the Veteran to undergo 
a VA skin examination, by an appropriate 
physician, at a VA medical facility, to 
determine the nature and etiology of any 
current skin disorder, to include 
psoriasis.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After review of the claims file and 
examination of the Veteran, the examiner 
should identify all skin disorders found 
on examination, to include psoriasis.  If 
any such disorder is diagnosed, the 
appropriate examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disorder (1) is 
etiologically related to the veteran's 
period of service in any way or (2) was 
caused or is aggravated by the veteran's 
PTSD.  If aggravation of a nonservice-
connected disorder by the Veteran's 
service-connected PTSD is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

The physician should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's remaining 
claim for service connection, in light of 
all pertinent evidence and legal 
authority.  In adjudicating the claim, 
all applicable theories of entitlement to 
service connection should be considered, 
to include direct, presumptive, and 
secondary service connection, if 
appropriate.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


